United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 27, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-20495
                           Summary Calendar



BHAKTA COREY WILSON,

                                      Plaintiff-Appellant,

versus

GARY JOHNSON, Warden; S. SCHUMACHER; KELLI WARD; STAPLES, Warden;
DAVIS, Correctional Officer; WILKERSON, Correctional Officer;
SONSEL, Lieutenant; BOOHER, Sergeant; WEST, Correctional Officer,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 4:03-CV-2007
                          --------------------

Before REAVLEY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Bhakta Corey Wilson, Texas prisoner number 579215, filed the

instant 42 U.S.C. § 1983 suit to seek redress for the alleged

improper seizure and destruction of his property.     The district

court dismissed Wilson’s suit as frivolous, and he appeals that

dismissal.     We review this dismissal for abuse of discretion

only.    Newsome v. EEOC, 301 F.3d 227, 231 (5th Cir. 2002).        To

raise a cognizable claim under 42 U.S.C. § 1983, one must show


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20495
                                 -2-

that his constitutional rights were violated by a state actor.

Johnson v. Dallas Indep. Sch. Dist., 38 F.3d 198, 200 (5th Cir.

1994).

     Wilson has not shown that the district court abused its

discretion by dismissing his suit.   Because Texas provides an

adequate postdeprivation remedy for confiscation of prisoners’

property, Wilson’s constitutional rights were not implicated by

the seizure of his property.   See Cathey v. Guenther, 47 F.3d

162, 164 (5th Cir. 1995); see also TEX. GOVT CODE ANN. § 27.031(b)

& § 28.003(a) (Vernon 2004).

     To the extent that Wilson attempted to recover from certain

defendants under a theory of vicarious liability, the district

court did not abuse its discretion in dismissing these claims.

See Stewart v. Murphy, 174 F.3d 530, 536 (5th Cir. 1999).

Because Wilson has not shown that the disputed seizure violated

his constitutional rights, he also has not raised a viable claim

of supervisory liability.   See Roberts v. City of Shreveport,

397 F.3d 287, 291 (5th Cir. 2005); Thompkins v. Belt, 828 F.2d

298, 304 (5th Cir. 1987).   Finally, Wilson’s arguments concerning

the resolution of his grievances are insufficient to show the

violation of a constitutional right.   See Geiger v. Jowers,

__ F.3d __, 2005 WL 639623 at *2 (5th Cir. Mar. 21, 2005).

     Because Wilson has not shown a violation of his

constitutional rights, which is an essential element of a

42 U.S.C. § 1983 suit, he has not has not shown that the district
                            No. 04-20495
                                 -3-

court erred in dismissing his complaint as frivolous.       See

Johnson, 38 F.3d at 200.    Accordingly, his appeal is without

arguable merit and is therefore frivolous.      See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).      This dismissal of a

frivolous appeal constitutes one strike against Wilson for

purposes of 28 U.S.C. § 1915(g), as does the district court’s

dismissal of his complaint.    See Adepegba v. Hammons, 103 F.3d

383, 388 (5th Cir. 1996).    If one other district court action or

appeal filed by Wilson is dismissed as frivolous, he will be

barred from bringing a civil action or appeal as a prisoner

proceeding in forma pauperis unless he is under imminent danger

of serious physical injury.    See   28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.    5TH CIR. R. 42.2.    SANCTION

WARNING ISSUED.